FILED IN
                                                                                           1ST(OURT OFAPPEALS
                                  Appeal No's. 01-1.4-00176-CR                               H,PuSTON, TFVAS
                                                       01-14-00177-CR                                           ^
                                                                                            JAN I 3 20J5
                                                       01-14-00178-CR
                                                                                       CHfilSl OPHER A. PRINE
                                                                                      CLERK.
STEVE       J.    CARRINGTON                            §             IN THE     FIRST         {DISTRICT-           SH


-V-                                                                   COURT           OF          APPEALS




THE    STATE       OF    TEXAS                                            OF      TEXAS




             MOTION       TO   COMPEL    THE     400TH       DISTRICT   COURT    TO    COMP ,Y

       WITH T.R.A.P.             RULE 20.2 AND T.C.C.P.               ARTICLE 1.051(c )(D




TO    THE    HONORABLE         JUSTICE     OF    SAID       COURT:

Now     comes,           STEVE     J.    CARRINGTON,              RELATOR, Prose,          in the above
entitled           appeal        numbers        and     respectfully          present        h|.s Motion
To     Compel           The 400TH District Court To Comply with T.R.&.P.                                Rule
20.2        And     T.C.C.P.        Article           1.051(d)(1),       and in support of his
Motion,          Relator shows the following;




                               DUTIES    SOUGHT        TO    BE   COMPELLED.



Relator seeks appointment of appellate counsel to assist him in
filing his direct appeal brief, as well, Relator seeks u;$e or to
be     provided          one      free     copy       of the records, reporter 4nd court
reporter           records,        so    that he may review and effectively excute
his appeal. Relator seeks the 400TH District Court to co4ply with
T.R.A.P.          Rule 20.2 and T.C.C.P.                Art.      1.051(d)(1).
                                                       II.




                                            ACTION, TAKEN



On February 20, 2014, Relator filed several motions with] the 400TH
District Court of Fort                  Bend County,            Texas,     301 Jackson,     Richmond,
Texas 77469, such as: Notice of                          Appeal; Motion to Vacatle Mandate;
Brief       Supporting         Notice           of     Appeal; Motion to Withdraw Plea of
Guilty       Made      Involuntary;              and Motion for Appointment of Counsel
To File Direct Appeal.
On     March     18,        2014,      Defendant's             Request For Trial Transcripts
was filed along with a second Motion To Appoint Counsel pursuant
to     C.C.P.       Art.      1.051(d)(1).              Both Motions were denied on April
7,     2014.     Trial           « •     u.ra    s 3     >6-DCf 'l-1-.'.     ; 06-1   R-C {3601; and
06-DCR-     044878



                                                      III.




                                            RELIEF SOUGHT



Relator,        Pursuant to Code of Criminal Procedure art. l.f)51(d)(l)
request the appointment of appellate counsel. Relator is indigent
and during pre-trial and the Plea Proceedings relator was and has
established           his     indigentcy.              According        to Evitts V. L leey, 469
U.S. 387,       105      S.'Ct.     830          (1985),        An appellant is entitled to
the effective assistance of counsel on appeal.
Relator,        also        request,        pursuant           to    Texas    Rules of appellate
Procedure,       Rule 20.2,           to be provided with the records,                    tie reporter
records,       that was filed with this court                         March 12,   2014,    and Court

reporter        record        filed      March          10,     2014. Rule 20.2 provides for
a    free      appellate record if appellant is indigent. RelaLor filed
with the 400TH District Court a six month print out showing his
inability        to       purchase       the records or afford counsel, "he Court
of     Criminal        Appeals        has        stated,        "The absence of an appellate
record renders appellant's appeal a meaningless ritual. Ward V.
State,    740 S.W. 2d 794,    800 (Tex. Grim.      App.    1987); quo tjing Evitts
V.     Lucey,       469 U.S. 387,     394,    105 S. Ct. 830,       834,     83 l.    Ed.

2d 821,       828 (1985).


                                                IV.




                                     CONCLUSION,      PRAYER



Relator        Prays       that    the      Court grants his Motion and               C) mpel    the
400TH     District          Court of Fort Bend County,            Texas,       to c o   n   ply with
T.R.A.P.       Rule 20.2 and T.C.C.P.            art.   1.051(d)(1).




                                                           STEVE    J.    CARRINGTON
                                                           TDCJ #1491488 /I
                                                           POLUNSKY       UNIT
                                                           3872 FM       350    SOUTI
                                                           LIVINGSTON,          TEXAS        77351



                                                V.


                                     INMATE    DECLERATION




I,    STEVE J.      CARRINGTON,       BEING    PRESENTLY INCARCERATED IN ^'HE TEXAS

DEPARTMENT          OF     CRIMINAL      JUSTICE,     AT THE ALLEN B.          POLUNSKY UNIT,
POLK     COUNTY,          TEXAS,     DECLARE     UNDER PENALTY OF        PERJURY THAT ALL

CLAIMS        AND    ALLEGATIONS         PRESENTED      WITHIN     THE FOREGOING MOTION
ARE    TRUE   AND    CORRECT.




SUBMITTED THE ?g DAY OF TJft/JU^/                                2014
                              CERTIFICATE     OF   SERVICE




THIS IS TO CERTIFY THAT A TRUE AND CORRECT COPY OF THE FOREGOING
MOTION   HAS   BEEN   SENT    TO   THIS   COURT   VIA   U.S.   POSTAL   MAIL.




                                                         STEVE J. CARRINGTON

SUBMITTED THE ffifl          DAY OF ~~$/yu(j,AA/ , 2014,
                                             DATE         buOT'ir
                                                       IILED IN
                                                1st courr OF APPEALS
                                                  HOUS TON, TEXAS

                        Ol-W-O/) IT7-wil
Ivik HurtbrillffMieSe tofft/M* fe fileJai//fy&u9hi
before Hie Ceurf w a fullnt£f.
                  Thunik Vau iw at/tt&a/ce.


                                            POLUMM LMT
                                       3X12 FMich <
                                      JjffliGmmmn
                                                                        feslg

      r
                                                                        -a




                                                                             2- ,




                                                                  fco


-j
                                                    ?»       -n
o
o                                                  "•Hi
M
W
n


m                                                    si
If;



                                       ~***\                      fr
          ^•^
          to r>                             "£•• /'"•)
                                             O. ~X -:'"•
          ic.t



                                      r-*        **-C
             \\    -c'                sP           •^'
             V:  % \                    -r>\           J
             % '                        s—'


                  i      o
                                                             CP
                   %V;       '".''.                   tSI^
                    \;
                              :6v   »»*^J'
                               V->*